Case: 18-14776   Date Filed: 06/12/2019   Page: 1 of 5


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 18-14776
                        Non-Argument Calendar
                      ________________________

                 D.C. Docket No. 0:17-cv-61007-KMM,
                    Bkcy No. 0:05-bkc-25836-JKO


In re: SAMUEL MOHORNE,
                                                             Debtor.
__________________________________________________________________

SAMUEL C. MOHORNE,
                                                            Plaintiff-Appellant,

                                  versus

BEAL BANK,
BROWARD COUNTY SHERIFF,
                                                        Defendants-Appellees.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                             (June 12, 2019)

Before WILLIAM PRYOR, ROSENBAUM, and GRANT, Circuit Judges.

PER CURIAM:
              Case: 18-14776     Date Filed: 06/12/2019     Page: 2 of 5


      Samuel Mohorne, a former debtor proceeding pro se, appeals the district

court’s order affirming the bankruptcy court’s denial of his motions to reopen his

Chapter 13 bankruptcy proceedings, to stay state-court proceedings, and to take

judicial notice of several prior court orders. We affirm.

                                          I.

      The relevant facts, in brief, are as follows. In 2001, Mohorne executed a

promissory note secured by a mortgage on certain real property. After Mohorne

defaulted, Beal Bank (“Beal”) moved to foreclose the mortgage. A Florida state

court entered a final judgment of foreclosure in favor of Beal in 2005, and Beal

purchased the property at a court-ordered sale. After the sale, Mohorne filed

several motions arguing that his property consisted of two lots—a vacant lot and a

lot with a dwelling unit—and that the mortgage attached to the vacant lot only.

The state court rejected Mohorne’s argument—what we’ll call the “partial-

mortgage theory”—and held that the mortgage covered both lots. That decision

was upheld on appeal.

      Later in 2005, Mohorne filed for Chapter 13 bankruptcy. The bankruptcy

court granted Beal relief from the automatic stay to allow it to complete the

foreclosure process. Seeking to vacate the stay-relief order, Mohorne advanced his

partial-mortgage theory in the bankruptcy court, but to no avail.          Mohorne




                                          2
              Case: 18-14776     Date Filed: 06/12/2019   Page: 3 of 5


eventually received his Chapter 13 bankruptcy discharge in 2010, and the

bankruptcy court closed his case in 2013.

      In April 2017, Mohorne filed the instant motions to reopen the bankruptcy

proceeding and stay the original foreclosure proceeding. The gist of these motions

appears to be that, in prior bankruptcy proceedings, a bankruptcy court had ruled in

his favor on the partial-mortgage theory, so subsequent courts should have been

bound by that ruling.

      The bankruptcy court denied Mohorne’s motions to reopen and stay, finding

that it had no good reason to reopen the 2005 bankruptcy case and that it lacked

jurisdiction to stay state-court proceedings. It then denied Mohorne’s motion to

reconsider that ruling. Mohorne appealed to the district court, which affirmed the

bankruptcy court. Mohorne now appeals to this Court.

                                         II.

      In bankruptcy cases, “we independently examine the factual and legal

determinations of the bankruptcy court and employ the same standards of review

as the district court.” IBT Int’l, Inc. v. Northern (In re Int’l Admin. Servs., Inc.),

408 F.3d 689, 698 (11th Cir. 2005). We review a bankruptcy’s grant or denial of a

motion to reopen for an abuse of discretion. See Slater v. United States Steel

Corp., 871 F.3d 1174, 1186–87 (11th Cir. 2017) (en banc) (explaining that under

11 U.S.C. § 350(b), “the bankruptcy court retains broad discretion to reopen a


                                          3
                Case: 18-14776    Date Filed: 06/12/2019   Page: 4 of 5


closed case on a motion of the debtor or another party in interest”). We will not set

aside a discretionary decision by the bankruptcy court unless the decision

represents a clear error of judgment. Rasbury v. Internal Revenue Serv. (In re

Rasbury), 24 F.3d 159, 168 (11th Cir. 1994).

         A bankruptcy case may be reopened to administer assets, to accord relief to

the debtor, or for “other cause.” 11 U.S.C. § 350(b). In terms of “other cause,” the

bankruptcy code incorporates the standards of Rule 60(b), Fed. R. Civ. P. See Fed.

R. Bankr. P. 9024. Under Rule 60(b), a party may be relieved from a final

judgment or order for several reasons. Among these are the following: newly

discovered evidence, fraud or misrepresentation, the judgment is void or has been

discharged or vacated, and “any other reason that justifies relief.” Fed. R. Civ. P.

60(b).

         Here, the bankruptcy court did not abuse its discretion by denying

Mohorne’s motion to reopen. Mohorne claims that rulings in prior bankruptcy

proceedings (in 1999 and 2002) adopted his partial-mortgage theory, but the orders

he references appear to involve the judgment liens of different creditors, not Beal’s

mortgage lien. Mohorne also asserts violations of a 2006 order of the bankruptcy

court, but that order simply continued a hearing on a matter in the bankruptcy

proceeding. None of the referenced orders provide any reason to reopen the

bankruptcy proceeding in 2017 for the apparent purpose of relitigating matters that


                                          4
              Case: 18-14776     Date Filed: 06/12/2019   Page: 5 of 5


have long since been resolved. The bankruptcy court therefore acted well within

its discretion by refusing to reopen the case. And because the motion to reopen

was properly denied, so too was the related motion to stay and take judicial notice.

      The bulk of Mohorne’s briefing is devoted to attacking the original state-

court judgment and other orders in prior proceedings. But these matters are not at

issue in this appeal. “It is well settled that an appeal from denial of Rule 60(b)

relief does not bring up the underlying judgment for review.” Jackson v. Seaboard

Coast Line R. Co., 678 F.2d 992, 1021 (11th Cir. 1982) (quotation marks omitted).

“This is true even if the underlying judgment is erroneous.” Gibbs v. Maxwell

House, 738 F.2d 1153, 1155 (11th Cir. 1984). The only matter properly before us

is the bankruptcy court’s order denying Mohorne’s motions to reopen and stay.

      Mohorne also raises a few challenges to the district court’s handling of his

appeal of the bankruptcy court’s order. In particular, Mohorne takes issue with the

district court’s denial of his request to proceed in forma pauperis, its authorization

of Beal’s filing of an untimely appellee’s brief, its determination of the appeal

without a hearing, and its alleged violation of our mandate in an earlier appeal.

Any errors are harmless, however, because we have independently reviewed the

bankruptcy court’s order and concluded that the bankruptcy court did not abuse its

discretion. See In re Int’l Admin. Servs., 408 F.3d at 698.

      For these reasons, the bankruptcy court’s order is AFFIRMED.


                                          5